Citation Nr: 1640402	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-31 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


1.  Entitlement to service connection for anemia.

2.  Whether new and material evidence has been received to reopen the claim for service connection for visual changes as due to herbicide exposure.

3.  Entitlement to service connection for a lung disorder, to include as due to herbicide exposure.

4.  Entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as adjustment disorder with depressed mood and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1956 to June 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2012, August 2013, and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the August 2012 decision, the RO denied service connection for anemia.  In the August 2013 rating decision, the RO denied service connection for PTSD.  The other issues on appeal derive from the April 2015 decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for anemia and entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for visual changes, to include as due to herbicide exposure, was denied by rating decision in March 1994; the Veteran did not appeal the denial and no new and material evidence was added to the record during the appeal period.  .

2.  Evidence received subsequent to the March 1994 notice of the denial does not relate to an unestablished fact necessary to substantiate the claim for service connection for visual changes.

3.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.

4.  The Veteran has had non-small cell lung cancer, status post stereotactic treatment, during the course of the claim and appeal.

5.  The Veteran has not had PTSD.

6.  The currently diagnosed adjustment disorder with depressed mood was caused by the service-connected left shoulder disability.


CONCLUSIONS OF LAW

1.  The March 1994 RO rating decision which denied the claim for service connection for visual changes, to include as due to herbicide exposure is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015). 

2.  Evidence submitted subsequent to the March 1994 notice of the denial of service connection for visual changes, to include as due to herbicide exposure is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

3.  The criteria for presumptive service connection for lung cancer as have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for PTSD have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015

5.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as adjustment disorder with depressed mood, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in November 2012 and September 2014.  

Regarding a request to reopen the claim for service connection for visual changes, the Board notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: 
(1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2015), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

A September 2014 notice letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied claim.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA and private treatment medical records, and the Veteran's statements records have been obtained and associated with the claims file.  VA provided an adequate examination and obtained an adequate medical opinion in October and December 2012 and in June 2013 with regard to the psychiatric disability claim.  

The Board acknowledges that the VA has not afforded the Veteran a VA examination and/or medical opinion with regard to the visual changes disorders because there is no duty to do so under the circumstances of this case.  As will be explained below, new and material evidence has not been received with regard to the visual changes claim.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2015).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Request to Reopen - Visual Changes

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

The evidence submitted to reopen a claim is presumed credible for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 1994 rating decision, the RO initially denied service connection for visual changes because the evidence failed to show that the condiction was incurred in or caused by service or related to herbicide exposure.  The Veteran was properly notified of March 1994 rating decision, but did not file a notice of disagreement within one year of notice of the rating decision.  For this reason, the March 1994 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The evidence associated with the record at the time of the March 1994 rating decision included service treatment records, VA treatment records dated from October 1993 to November 1993, and statements from the Veteran.  

The Board has considered all the evidence received after the March 1994 rating decision.  Treatment records submitted after March 1994 reflect continued notations of blurred vision and diagnoses of dry eye, pseudophakia, and a refractive error; however, these record do not provide any indication that the Veteran's visual changes are related to service or to herbicide exposure or that any vision changes had onset during active service.  This evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for visual changes. 

The remaining evidence of record received after the March 1994 rating decision does not provide any indication that the Veteran's visual changes were incurred in service, or that they are otherwise related to service, or to a service-connected disability.  The reason for the March 1994 denial was based on the finding that there was no evidence that the condition was as a result of service or herbicide exposure.  For these reasons, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for visual changes.



Service Connection Analysis for Lung Disorder

The Veteran essentially maintains that he has a lung disorder that is related to service.  The Veteran has not provided any specific details as to how he believes his disability is related to service.  See e.g., September 2014 claim for VA compensation and July 2015 VA Form 9.  

Nonetheless, the Board first finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  See Veteran's DD Form 214 (showing service in Vietnam from November 1968 to November 169 and from September 1971 to August 1972).  As such, the Bord will consider whether presumptive service connection is warranted.

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 

VA treatment records show that the Veteran had a lung mass in September 2014.  Various subsequent VA treatment records (in Virtual VA) refect diagnoses of non-small cell lung cancer.  VA treatment records also show that, in October 2014 (within the appeal period), the Veteran was treated with stereotactic radiosurgery.  Following VA treatment records show that the Veteran has been noted to have a past medical history of lung cancer. 

For these reasons, the Board finds that the Veteran had diagnosed lung cancer within the appeal period.  Further, the Veteran has been found to have been exposed to herbicides in service.  Therefore, service connection is warranted for lung cancer on a presumptive basis due to herbicide exposure.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


Service Connection Analysis for an Acquired Psychiatric Disorder

The Board notes that, although the Veteran's August 2012 claim specifically claimed only service connection for PTSD and depression, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (adjustment disorder), the Board has recharacterized the claim as reflected on the title page. 

The Veteran is currently service-connected for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the bilateral lower extremities, left shoulder bursitis, diabetes mellitus, tinnitus, hearing loss, and hemorrhoids.  

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed adjustment disorder with depressed mood was caused by his service-connected left shoulder bursitis.

The evidence includes an October 2012 VA psychiatric examination.  The examiner reviewed the claims file, interviewed the Veteran, and performed psychiatric testing.  It was then determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  However, the examiner indicated that the Veteran had a diagnosis of adjustment disorder with depressed mood.  

In a following December 2012 medical opinion, the VA examiner opined that the Veteran's chronic adjustment disorder was less likely than not related to service.  However, it was noted that a diagnosis of chronic adjustment disorder was given in situations where an individual was experiencing marked distress in response to a stressor that had enduring consequences.  In the Veteran's case, the marked distress involved depressive symptoms that were in response to his multiple medical problems, physical limitations, and chronic pain.  It was noted that the Veteran had reported that the onset of his depressive symptoms dated back to when he began to experience chronic pain, which was during his deployment in Vietnam.  According to the VA examiner, the physical problems that "contribute" to the Veteran's adjustment disorder diagnosis were arthritis in his thumb, two bad shoulders, bilateral knee condition, and a hip condition.  The examiner further indicated that, while the Veteran did report some occasional anxiety symptoms related to his military trauma in Vietnam, these anxiety symptoms were not sufficiently frequent or intense in severity as to warrant a diagnosis of PTSD or any other trauma-related psychiatric condition.

Another VA medical opinion was obtained in June 2013.  The medical opinion indicated that, while the October 2012 VA examiner opined that the Veteran's adjustment disorder with depressed mood was due to contributing physical problems (i.e., arthritis in thumb, two bad shoulders, bilateral knee condition, and a hip condition), all of the named contributing disabilities were not service-connected disabilities "EXCEPT for bursitis of left shoulder."  Further, the examiner stated that she could not specify how much of the adjustment disorder with depressed mood was attributed to the Veteran's service-connected bursitis of the left shoulder as doing so would be an exercise of mere speculation.  The specific medical opinion requested was noted to be beyond the scope of the common knowledge skills and abilities associated with the examiner's profession.

In a following July 2013 VA medical opinion, the same examiner as in the June 2013 medical opinion, stated that the Veteran's psychiatric disorder was less likely than not "proximately due to or the result of" the Veteran's service-connected disabilities.  In support of this opinion, it was noted that there were several medical conditions that contributed to the Veteran's reduced quality of life and adjustment disorder diagnosis.  The examiner stated that, "if the service-connected bursitis of left shoulder were not present [the Veteran] would most likely continue to experience the symptoms of the adjustment disorder given the presence of the other medical conditions."  Furthermore, a review of the VA examination concerning the left shoulder indicated that the pain in the left shoulder was described as mild.

Upon review of the evidence of record, the Board finds that while neither service nor a service-connected disability alone caused the Veteran's current mental health problems, the evidence of record is in equipoise as to whether the service-connected left shoulder disability, at the very least, contributed to such.  The Board acknowledges the medical opinion from the July 2013 examiner, which indicated that the Veteran's left shoulder disability symptoms were mild.  The Board emphasizes, however, that 38 C.F.R. § 3.310 does not require that a service-connected disability be the sole cause of the claimed disability in order for service connection to be warranted.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that secondary service connection is warranted for an acquired psychiatric disorder, diagnosed as adjustment disorder with depressed mood. 

Regarding the claim for PTSD, the Board finds that the evidence does not show a current PTSD diagnosis.  VA treatment records have been reviewed, but do not support a diagnosis of PTSD.  For example, October 2005, June 2007, and March 2010 VA PTSD screenings were negative.  Further, the October 2012 VA examiner specifically indicted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  Accordingly, in light of the lack of a diagnosis of PTSD, the claim for PTSD must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the specific claim of service connection for PTSD, there is no reasonable doubt to be resolved and service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for visual changes, to include as due to herbicide exposure, is not reopened; and the claim is denied.

Service connection for non-small cell lung cancer, status post stereotactic treatment, as due to herbicide exposure is granted.  

Service connection for an acquired psychiatric disorder, to include an adjustment disorder with depressed mood, as secondary to service-connected disabilities, is granted.

Service connection for PTSD is denied.


REMAND

Regarding the claims for service connection for anemia and for an increased rating in excess of 20 percent for the Veteran's diabetes disability, the Board finds that a remand is warranted.

	Anemia

VA received the Veteran's claim of entitlement to service connection for anemia in May 2012.  Treatment records, for example private hospital treatment records from January 2012, document that the Veteran has had anemia contemporaneous to when he filed his claim.  Treatment notes signed by "S.S.", M.D. in February 2012 indicate that the Veteran had unexplained fluid retention resulting in severe anemia but it had resolved.  Those notes indicate that the Veteran was doing fine up until he noticed that his hands and feet swelled at which point he went to the hospital and was found to be anemic.  The June 2012 notes continue to document that his anemia had resolved.  He was found to have acute anemia in January 2012, as documented in private hospital treatment records.  

The RO denied service connection for anemia in an August 2012 decision.  However, in September 2012, VA received a statement from the Veteran in which he stated "something is wrong with my blood.  I got down to [illegible] I went to the hospital for blood, after a week they claim it was anemia.  I am going for a biopsy on my liver in Oct 2 2012."  

Remarks in a VA examination from July 2012, for diabetes, include that the anemia had not been attributed to a service connected condition but rather that the anemia had been due to blood loss from a gastrointestinal bleed.  February 2013 VA treatment records include a diagnosis of normocytic anemia.  The records include the explanation that the Veteran had a history of a gastrointestinal bleed causing iron deficiency anemia that had since resolved.  The notes further explain that the anemia was likely caused by gastrointestinal bleeding although no lesion other than gastritis and colonic diverticulosis were found.  Notes from December 2014 continue to document that the Veteran had anemia in 2012 that ad resolved.  

In September 2014, there was a telephone conversation with a VA employee in which the Veteran reported that he would like to file a claim for several conditions, including blood loss.  The RO interpreted this as a claim of entitlement o service connection for anemia and again denied the claim in the April 2015 rating decision, on the basis that there was no new and material evidence to reopen the claim.  The Veteran filed his appeal within one year of the April 2015 decision.  

Although the RO denied service connection for anemia in the 2012 decision, which the Veteran did not appeal, the evidence received in the year since that decision was issued was not addressed as to whether it was new and material evidence until the 2015 decision on appeal addressed the evidence.  For this reason, unlike the RO, the Board does not find the 2012 decision to have become final, but rather the claim remained pending until issuance of the 2015 decision.  

VA treatment records from June 18, 2015 document a diagnosis, in an oncology section, of macrocytic anemia possibly due to myelodysplasia.  This note also refers to bone marrow aspiration.  As the Board, in the instant document, grants the appeal as to service connection for cancer, the Board finds that this note raises the question of whether the Veteran's anemia is secondary to his service-connected cancer.  An examination and medical opinion is necessary to determine if it is at least as likely as not that his anemia is due to his cancer and thus warrants service connection.


	Diabetes

The record includes a July 2, 2015 notification letter to the Veteran informing him that VA was to schedule an examination in connection with his claim.  The address of the notice letter had an address different than the address the Veteran provided several days later on his VA Form 9.  Further, a CAPRI print-out form shows that the Veteran was scheduled for a VA diabetes examination in July 2015; however, it was noted that the Veteran was unable to be contacted for an appointment by phone or by letter.  Given, discrepancy in the Veteran's address, the Board finds that a remand is warranted in order to confirm the Veteran's current contact information, and to reschedule the Veteran for a VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to confirm the Veteran's current address and telephone number, and ensure that such address is utilized in all notifications sent to the Veteran.

2.  Then schedule the Veteran for a VA examination with an appropriate medical professional to determine whether his anemia or has been chronically worsened by his service connected lung cancer.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide a medical opinion as to whether it is at least as likely as not that the Veteran's anemia was caused by or chronically worsened by his lung cancer, to include any treatment for such cancer.  The examiner must address the June 18, 2015 VA addendum that states that the Veteran had macrocytic anemia possibly due to myelodysplasia.  The examiner must also consider the occurrence of anemia in 2012 as documented in private as well as VA treatment records.  The examiner must provide a rationale to support any opinion rendered.  

2.  Then, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of his diabetes mellitus disability.  

3.  After completing the above, the Veteran's claims that are the subject of this remand should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


